Case 2:20-cv-08631-DOC-RAO Document 12 Filed 10/30/20 Page 1 of 1 Page ID #:258



   1

   2

   3

   4
                                                                  JS-6

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    LESESTER MCDAUGHTERY,                     Case No. CV 20-08631 DOC (RAO)
  12                       Petitioner,
  13          v.                                  JUDGMENT
  14    TAMMY FOSS,
  15                       Respondent.
  16

  17         Pursuant to the Order of Summary Dismissal,
  18         IT IS ADJUDGED that this action is summarily dismissed pursuant to Rule 4
  19   of the Rules Governing § 2254 Cases in the United States District Courts.
  20

  21   DATED: October 30, 2020
  22
                                             DAVID O. CARTER
  23                                         UNITED STATES DISTRICT JUDGE
  24

  25

  26

  27

  28
